Citation Nr: 0330005	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  03-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty during World War II.  He 
died in June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating determination of 
the Manila, Republic of the Philippines Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The RO's December 1958 rating decision denying service 
connection for the cause of the veteran's death was not 
appealed within a year.  

2.  Since that time, new and material evidence has been 
received.  

3.  The veteran's fatal rheumatic heart disease was not 
manifest in or within one year after service and is unrelated 
to any incident of service.  


CONCLUSIONS OF LAW

1.  The December 1958 RO rating decision denying service 
connection for cause of the veteran's death is final based on 
the evidence which was then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2003).

2.  Since that decision, new and material evidence warranting 
reopening of the claim has been received and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310(a) (West 2002); 38 
C.F.R. § 3.312 (2003).

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and to inform the claimant which information and 
evidence is to be provided by the claimant, and which 
evidence, if any, it would attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159.  The record shows that VA has met its 
duties.  VA notified the appellant about her claim, advised 
her what the evidence must show to establish entitlement, 
advised her what evidence VA still needed from her, and 
advised her what VA would do, in numerous items of 
correspondence including the January 2002 VCAA letter to her.

The Board concludes that the discussions in the 
correspondence sent to the appellant informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records and private treatment 
records and lay statements have been obtained and the 
appellant stated in April 2003 that her case is complete.  
Reasonable attempts were made to obtain identified relevant 
evidence.

VA's development and adjudication of the appellant's claim 
were consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) (2003) and no further 
action is necessary.  VA's duties have been fulfilled.

Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2002).  
It is considered the principal cause of death when it, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For it to be a contributory 
cause of death, it must be shown that it contributed 
substantially or materially to cause death.  38 C.F.R. § 
3.312(c).  The above laws and regulations apply in 
determining whether the cause of death is service-connected.  
38 U.S.C.A. § 1310(a) (West 2002).

Service connection may be granted for disability resulting 
from disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
and 3.304 (2003).

Heart disease will be presumed to have been incurred in 
service if manifest to a degree of 10 percent within one year 
of discharge from a period of service.  
38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

The RO properly reopened the appellant's claim for service 
connection for the cause of the veteran's death after she 
applied to reopen in September 2001.  

Previously, in December 1958, the RO denied service 
connection for the cause of the veteran's death because there 
was no record of treatment in service.  The appellant did not 
appeal that decision within one year.  Therefore, it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Currently, a March 2003 lay affidavit attests to treatment in 
service for chest pain and shortness of breath.  This 
evidence is new and material.  38 C.F.R. § 3.156 (2003). 

In light of the above, the claim must be reopened, 
38 U.S.C.A. § 5108 (West 2002), and all of the evidence of 
record must be considered on the merits of the claim.

 The veteran's death certificate shows that he was 35 years 
old when he died in June 1955 from cardiac failure due to 
valvular disease.  Prior to the veteran's death, no claims 
for VA compensation were filed and service connection was not 
in effect for any disability.

In April 1945, the veteran swore that he had had no wounds or 
illnesses incurred, and he was examined.  His cardiovascular 
system and lungs were found to be normal, his pulse was 96 
after exercise and 80 two minutes after exercise, and his 
blood pressure was 128/64.  

In June 1946, a service discharge examination was conducted.  
At that time, the veteran indicated that he had had no 
significant diseases, wounds, or injuries.  Clinically, his 
cardiovascular system was normal, his pulse was 76 sitting, 
100 immediately after exercise, and 82 two minutes later.  
His blood pressure was 120/80.  His lungs were normal and a 
chest X-ray revealed a healthy chest.

In the veteran's November 1947 affidavit for processing 
Philippine Army Personnel, he swore that the only wound or 
illness he had sustained between December 1941 and the date 
of return to military control was malaria for which he had 
been treated privately.

The veteran was 35 years old when he died at a private 
hospital in June 1955.  After an autopsy, it was determined 
that the cause of the veteran's death was cardiac failure 
secondary to cardiac disease.

In August 2001, the hospital in which the veteran died 
indicated that index records revealed that the veteran was 
admitted there in August 1954 and transferred to another 
hospital in March 1955 with diagnoses of acute appendicitis, 
appendectomy; and active rheumatic heart disease,  rheumatic 
valvulitis, and active deformity of the "aortie MS, MR, 
AS.AR."

In the appellant's February 2003 VA Form 9, she argued that 
the veteran's death was incurred or aggravated by service.  
She stated that the fact that service medical records showed 
no complaints are not conclusive.  She reported that doctors 
who may have attended him during the war may not have had 
specialized heart training.  She noted that there must have 
been rigors and hardships of fighting Japanese forces.

A March 2003 affidavit from M.L, who reported that he was 92, 
a World War II veteran, and a member of USAFFE, states that 
he came to know veteran during those days, and that he 
remembered the veteran telling him about pains he was 
experiencing in his chest and recurrent difficulty breathing.  
The veteran told him he merely took it for granted and did 
not bother to submit himself to a doctor due to the abnormal 
conditions prevailing.  At the time, Japanese soldiers were 
roaming the area where they were.  On several occasions, M.L. 
had had to massage the veteran's chest just to calm and 
soothe his difficulty in breathing.  After his discharge, 
they seldom saw each other.  On one chance meeting after 
service, M.L. had asked the veteran about his chest pain and 
he told him that he was already taking medications prescribed 
by his family doctor.

In this case, the combat evidence rule does not apply.  See 
38 U.S.C.A. § 1154(b) (West 2002).  It has not been alleged 
that the veteran sustained heart disease or heart injury 
while engaging in combat with the enemy.

The Board concludes that heart disease or injury was not 
incurred or aggravated in service.  In March 2003, M.L. 
reported treating the veteran for chest pain and difficulty 
breathing in service.  However, the veteran's service medical 
records, the fact that he made no claim during his lifetime, 
and the fact that there is no probative evidence of treatment 
or diagnosis of heart disease prior to 1954 are deemed more 
probative.  The veteran swore at the time of his June 1946 
service discharge examination that he had had no wound, 
disease, or injury other than malaria.  This was directly 
from the veteran, during service, and when he was under a 
duty to provide truthful information.  Moreover, he was 
examined.  His cardiovascular system was normal, his pulse 
was 76 sitting, 100 immediately after exercise, and 82 two 
minutes later.  His blood pressure was 120/80.  His lungs 
were normal and a chest X-ray revealed a healthy chest.  

These facts are probative evidence showing that his fatal 
heart disease was not incurred or aggravated in service.  
They outweigh the recent statement from M.L.  Years have 
passed since M.L. witnessed what he states he did, and the 
evidence closer to service is more probative and refutes the 
service incurrence or aggravation of heart disease.  
Regardless, there is no competent evidence that the 
in-service chest pain was indicative of heart disease.  

In response to the appellant's February 2003 contentions, the 
evidence does not show that the veteran's heart disease was 
incurred or aggravated by service.  She is correct in 
asserting that the fact that service medical records do not 
show complaints is not conclusive.  However, the absence of 
evidence does not establish a positive fact.  See Sanchez v. 
Derwinski, 2 Vet.App 330 (1992).  The persuasive evidence 
including the service medical records shows that heart 
disease was not incurred or aggravated in service.  Next, she 
points out that doctors who attended him during the war might 
not have had specialized training.  However, the fact that no 
heart disease was shown in service or for many years after 
service is probative.  Additionally, while she states that 
there must have been rigors and hardships of fighting the 
Japanese, proving hardships and rigors of service is not 
proving that his heart disease was related to service.  Even 
when we accept that he complained of chest pain and was 
exposed to the rigors of service, there remains no competent 
evidence of heart disease during service or within one year 
of separation and there is no competent evidence linking the 
disease process to service.  The preponderance of the 
evidence is against service incurrence or aggravation of 
heart disease.

The preponderance of the evidence shows that the veteran died 
from rheumatic heart disease, and that his fatal heart 
disease was not incurred or aggravated in service and may not 
be presumed service-connected.  As such, service connection 
for the cause of the veteran's death is not warranted.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



